EXHIBIT 1 JOINT FILING AGREEMENT By this Agreement, the undersigned agree that this Statement on Schedule13D being filed on or about this date, and any subsequent amendments thereto filed by any of us, with respect to the Common Stock, par value $1.00 per share of United Community Banks, Inc. is being filed on behalf of each of us. DATED:April 11, 2011 CORSAIR GEORGIA, L.P. By:Corsair IV Management GP, Ltd., its general partner By: /s/ Amy M. Soeda Name:Amy M. Soeda Title: Chief Financial Officer CORSAIR IV MANAGEMENT GP, Ltd. By: /s/ Amy M. Soeda Name:Amy M. Soeda Title: Chief Financial Officer CORSAIR IV FINANCIAL SERVICES CAPITAL PARTNERS, L.P. By:Corsair IV Management, L.P., its general partner By:Corsair Capital LLC, its general partner By: /s/ Amy M. Soeda Name:Amy M. Soeda Title: Chief Financial Officer CORSAIR IV MANAGEMENT, L.P. By:Corsair Capital LLC, its general partner By: /s/ Amy M. Soeda Name:Amy M. Soeda Title: Chief Financial Officer CORSAIR CAPITAL LLC By: /s/ Amy M. Soeda Name:Amy M. Soeda Title: Chief Financial Officer NICHOLAS B. PAUMGARTEN /s/ Nicholas B. Paumgarten
